*871On Application nor Rehearing.
Miller, J.
On the previous appeal in this succession we disposed of all the questions at issue between these parties except those relating to the validity of the will and the appointment of an administrator. It was not our purpose in the judgment on this appeal to disturb our previous decision, but to annul the will. On this application it is brought to our notice that our decision on this appeal affirming that of the lower court goes beyond our purpose. The necessity of the appointment of an administrator for this succession is not apparent, as the administration appears to have been completed by the executrix under the will which our decision annuls. We will leave that question open.
It is therefore ordered, adjudged and decreed that our decree on this appeal be amended as herein stated, and accordingly it is now ordered, adjudged and decreed that the judgment of the lower court be affirmed in so far as it decrees the nullity of the will of the deceased, R. L. Robertson, Jr., and in all other respects that said judgment be avoided, annulled and reversed, reserving to the parties the right to provoke the appointment of an administrator if in the opinion of the lower court any such appointment should become necessary.